Opinion issued October 15, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00394-CV
____________

JOHN ALTAIRE COIL, DEE AND DEE ENTERPRISES, INC. AND I-45
NORTH NEWS & VIDEO, INC., Appellants

V.

ODILIA ESPINOSA, INDIVIDUALLY; ODILIA ESPINSOA, AS
PERSONAL REPRESENTATIVE OF THE ESTATE OF JACINTO
ESPINOSA; MARCO ESPINOSA, Appellees



On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2005-26536



MEMORANDUM  OPINION
	Appellants have filed an unopposed motion to dismiss his appeal.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.